No. 99-10654
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10654
                        Conference Calendar


DENNIS HOOD,

                                           Plaintiff-Appellant,

versus

JAMIE SHAW; LEKELIA LAWAN SHAW-RUSSELL; WILLIAM KENT PASCHAL;
W. BROOKS BARFIELD, JR.; MELINDA MAYO; JUDGE SAMUEL KISER, 181st
District Court; WAYNE SCOTT, Director, Texas Department of
Criminal Justice, Institutional Division; S.O. Woods, Jr.,
Chairman Board of Record Classification; BRENDA GOUGE, 181st
District Court Reporter; CANDACE NORRIS; POTTER COUNTY, TEXAS;
REBECCA KING, District Attorney Potter County; BRUCE SADLER,
Assistant Prosecutor Potter County; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE-INSTITUTIONAL DIVISION,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:98-CV-218
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dennis Hood, Texas prisoner No. 369033, appeals the district

court’s determination that his civil rights complaint seeking

damages for an allegedly wrongful prosecution and conviction for

aggravated sexual assault was frivolous and that it failed to

state a claim for relief.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-10654
                                  -2-

     Hood’s claims against defendants Shaw and Shaw-Russell are

barred by Heck v. Humphrey** because he remains incarcerated due

to the revocation of his parole based on their allegedly false

accusations.    McGrew v. Texas Bd. of Pardons & Paroles, 47 F.3d
158, 161 (5th Cir. 1995).     Defendants Paschal, Barfield, and

Norris are not state actors subject to liability under 42 U.S.C.

§ 1983.    Polk County v. Dodson, 454 U.S. 312, 325 (1981).

Defendants Mayo and King are entitled to absolute prosecutorial

immunity and defendant Kiser is entitled to absolute judicial

immunity.    Graves v. Hampton, 1 F.3d 315, 318 (5th Cir. 1993);

Krueger v. Reimer, 66 F.3d 75, 77 (5th Cir. 1995).     Hood’s

conclusional allegations with respect to defendants Sadler and

Potter County fail to state a civil rights claim.     Babb v.

Dorman, 33 F.3d 472, 476 (5th Cir. 1994).     Hood has abandoned his

claims against the other defendants by failing to brief those

issues.    Yohey v. Collins, 985 F.2d 222, 223-24 (5th Cir. 1993).

Thus, we find that Hood’s appeal is legally frivolous and it IS

DISMISSED.    5TH CIR. R. 42.2.

     The district court’s dismissal of Hood’s complaint and this

court’s dismissal of the appeal as frivolous count as two

“strikes” for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     Hood is CAUTIONED

that if he accumulates three “strikes” under § 1915(g), he will

not be able to proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless



     **
          512 U.S. 477, 486-87 (1994).
                          No. 99-10654
                               -3-

he is under imminent danger of serious physical injury.   See

§ 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.